[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 09-15011                ELEVENTH CIRCUIT
                                                               MAY 18, 2010
                           Non-Argument Calendar
                                                                JOHN LEY
                         ________________________
                                                                 CLERK

                   D. C. Docket No. 07-00296-CR-J-34JRK

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

WILLIAM JOE HORNE,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                                (May 18, 2010)

Before CARNES, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

     William E. Folsom, appointed counsel for William Horne in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Horne’s conviction and sentence

are AFFIRMED.




                                          2